Title: General Orders, 25 December 1776
From: Washington, George
To: 



[Bucks County, Pa., 25 December 1776]

Each Brigade to be furnish’d with two good Guides.
General Stevenss Brigade to form the advanced party & to have with them a detachment of the Artillery without Cannon provided with Spikes and Hamners to Spike up the enemies Cannon in case of necesity or to bring them off if it can be effected. the party to be provided with drag ropes for the purpose of dragging off the Cannon. General Stevens is to attack and force the enemies Guards and seize such posts as may prevent them from forming in the streets and in case they are annoy’d from the houses to set them on fire. The Brigades of Mercer & Lord Stirling under the Command of Major General Greene to support General Stevens, this is the second division or left wing of the Army and to march by the way of the Pennington Road.

 

St Clairs Glovers & Sargents Brigades under Major General Sullivan to march by the river road, this is the first division of the Army and to form the right wing. Lord Stirlings Brigade to form the reserve of the left wing and General St Clairs Brigade the reserve of the right wing. These reserves to form a second line in Conjunction or a second Line to each division as circumstances may require—Each Brigadier to make the Colonels acquainted with the posts of their respective Regiments in the Brigade and the Major Generals will inform them of the posts of their Brigades in the Line.
Four peices of artillery to march at the head of each Column, three peices at the head of the second Brigade of each Division and two peices with each of the Reserves. The troops to be assembled one Miles back of McKonkeys ferry and as soon as it begins to grow dark the troops to be March’d to McKonkeys ferry and embark onboard the boats in following order under the direction of Colonel Knox.
General Stevens Brigade with the detachment of Artillery men to embark first General Mercers next; Lord Stirlings next, Genl Fermoys next who will march in the rear of the Second Division and file off from the Penington to the Princeton Road in such direction that he can with the greatest ease & safety secure the passes between Princeton & Trenton. the Guides will be the best judges of this. he is to take two peices of artille[r]y with him.
St Clair Glover & Sargents Brigades to embark in order. Immediately upon their debarkation the whole to form & march in Subdivisions from the Right.
The Commanding Officers of Regiments to observe that the Divisions be equal & that proper officers be appointed to each—a profound silence to be enjoyn’d & no man to quit his Ranks on the pain of Death—each Brigadier to appoint flanking parties—the reserve Brigades to appoint the rear Guards of the Columns—The heads of the Columns to be appointed to arrive at Trenton at five oClock.
Capt. Washington & Capt. Flahaven with a party of 40 men each to march before the Divisions & post themselves on the road about three miles from Trenton & make prisoners of all going in or coming out of Town.
General Stevens will appoint a Guard to form a chain of centries round the landing place at a sufficient distance from the river to permit the troops to form This Guard not to suffer any person to go in or come out—but to detain all persons who attempts either this Guard to join their Brigade when the troops are all over.
